Citation Nr: 1040620	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating for residuals of a right ankle 
fracture to include recurrent ankle sprains in excess of 10 
percent.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005 and 
from February 2007 to November 2007; during the interim, he 
served in the Army Reserves.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision, in which the RO, in 
pertinent part, granted service connection for residuals of a 
right ankle fracture to include recurrent ankle sprains.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for the 
disability on appeal, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).  

The Board remanded this case in November 2009 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Prior to February 19, 2010, the Veteran's service-connected 
right ankle disability was manifested by the equivalent of 
moderate limitation of motion.  

2.  Since February 19, 2010, the Veteran's service-connected 
right ankle disability is manifested by the equivalent of marked 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent 
for right ankle fracture to include recurrent ankle sprains have 
not been met prior to February 19, 2010.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 
(2010).

2.  The criteria for a disability rating of 20 percent for right 
ankle fracture to include recurrent ankle sprains have been met 
from February 19, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of 
the evidence pertaining to the level of disability from the time 
period one year before the claim was filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 
Vet. App. 119, 126 (1999)).  Since the factual findings in this 
case show distinct time periods where the Veteran's right ankle 
fracture to include recurrent ankle sprains exhibited symptoms 
that would warrant different ratings, staged ratings are 
warranted.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The Veteran's right ankle disability is currently rated as 10 
percent disabling under DC 5271.  

Under DC 5271, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271 (2010).

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full range 
of motion of the ankle as zero to 20 degrees of dorsiflexion and 
zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II (2010).

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the Veteran's joints when the rating code under which 
the Veteran is rated contemplates limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

In a January 2008 rating decision, the RO granted service 
connection for residuals of a right ankle fracture to include 
recurrent ankle sprains and assigned a noncompensable rating.  
The RO subsequently assigned a 10 percent rating back to the date 
of service connection in a July 2010 rating decision.  

In a January 2008 VA examination, the Veteran reported no current 
treatment for his right ankle and moderate discomfort on 
prolonged standing and walking.  Ankle reflexes were easily 
obtained and symmetrical.  The right ankle appeared the same as 
the uninjured left ankle and there was mild tenderness 
immediately posterior to the lateral malleolus of the right 
ankle.  There was no evident residual swelling of the right 
ankle.  Range of motion was 20 degrees of active dorsiflexion and 
plantar flexion to 50 degree.  Range of motion was the same in 
both ankles.  There was no indication of peroneal tendon 
subluxation and the anterior drawer sign of the right ankle was 
negative, with no suggestion of increased laxity.  The Veteran 
did not display any indication of excessive mobility on the varus 
strain of the right ankle.  The examiner diagnosed the Veteran 
with status post undisplaced chip fracture, lateral malleolus, 
right ankle.    

In statements accompanying his March 2008 notice of disagreement 
(NOD) and his December 2008 substantive appeal, the Veteran 
indicated that, at the time of the VA examination in January 
2008, no limitation of motion was noted.  However, the Veteran 
indicated that was because he had kept off his right ankle for 
some time.  He added that, as his medical records showed, if he 
uses this ankle for any extended amount of time, it immediately 
becomes inflamed and very painful; that once this occurs his 
right ankle has limited range of motion for the rest of the day; 
and that it is not until he rests at night that the swelling 
subsides and his range of motion returns to normal.  Because of 
this injury, the Veteran indicates that everyday mobility can be 
difficult and distracting and asserts that he no longer can 
resume his summer occupation as a landscaper because of this 
immobilizing injury, which will make it significantly more 
difficult to pay for his college expenses.  

On February 19, 2010, the Veteran reported to a VA examiner that 
he preferred to use only over-the-counter medication as needed 
for painful swelling during flare-ups.  The Veteran indicated to 
the examiner that he had giving way of the ankle, instability, 
pain, stiffness, weakness, incoordination and sensitivity to cold 
in the right ankle.  The examiner reported that the Veteran's 
ability to stand was limited to between 15 and 30 minutes, with 
ability to walk between a quarter and less than a full mile.  The 
examiner noted that the Veteran's gait pattern was associated 
with poor propulsion and described as antalgic.  The examiner 
found objective evidence in the right ankle of tenderness, pain 
at rest, weakness, abnormal motion, guarding of movement and 
eversion that was severely limited on passive manipulation.  No 
objective instability was found.  Range of motion was 0 to 15 
degree for dorsiflexion and 0 to 45 degrees for plantar flexion.  
Repetitive movement of the right ankle caused increased pain.  
Functional loss was noted to appear to be less related to pain 
and more related to the Veteran's scarring and reaction from the 
fracture site.  The overall degree of range of motion loss was 
considered moderate by the examiner.   The examiner also noted 
effects of usual daily activities, including severe restriction 
on chores and recreation and prevention of exercise and sports to 
a moderate effect on shopping, traveling and driving.  The 
examiner noted that the Veteran's ankle becomes stiff and painful 
after 30 minutes of traffic driving.  

A.  Prior to February 19, 2010	

Prior to February 19, 2010, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent.  The record does not demonstrate 
the requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the left ankle disability 
under DC 5271.  

The Board notes that it has considered right ankle disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  In fact, the basis of the 
10 percent rating for his right ankle disability is related to 
the flare-ups and functional limitations the Veteran discusses in 
his March 2008 NOD and December 2008 substantive appeal.  

The clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  As noted above, the 
January 2008 VA examination did not reveal any pain on the right 
ankle motion testing, limitation of motion during testing, 
additional limitation of motion following repetitive use or any 
real difference between the right ankle and the uninjured left 
ankle.  Therefore, although it has no reason to doubt that the 
Veteran's right ankle disability is productive of pain (the 
January 2008 VA examiner did note some mild tenderness 
immediately posterior to the lateral malleolus) and some 
functional loss, the Board is unable to identify findings which 
would warrant an evaluation in excess of 10 percent prior to 
February 19, 2010.  The record before February 19, 2010 clearly 
does not show the Veteran to have a "marked" limitation of motion 
of the right ankle.  

B.  From February 19, 2010

Based on the evidence of record, the Board finds that an 
increased rating of 20 percent, from February 19, 2010, is 
warranted for the Veteran's service-connected right ankle 
disability.  Specifically, the record demonstrates the requisite 
objective clinical manifestations for a disability evaluation of 
10 percent for the left ankle disability under DC 5271.  The 
February 2010 VA examination report shows the Veteran has painful 
limitation of motion, antalgic gait and reduced dorsiflexion in 
the right ankle.  

However, the February 2010 VA examiner also found repetitive 
movement of the left ankle caused an additional increase in pain.  
In addition, the examiner noted such findings as objective 
evidence of tenderness, pain at rest, weakness, abnormal motion, 
guarding of movement and eversion that was severely limited on 
passive manipulation.  The Veteran is prevented from such 
activities as exercise and sports and severely restricted in such 
activities as chores and recreation; the Veteran's ankle also 
becomes stiff and painful after 30 minutes of traffic driving.  
Such findings are evidence of additional functional impairment 
beyond just objective range of motion and clinical manifestations 
related to the Veteran's right ankle disability.  

The combination of the objective range of motion limitation and 
clinical manifestations with the various functional effects 
clearly amounts to a "marked" limitation of motion of the ankle.  
Hence, the Veteran meets the criteria for the 20 percent rating 
for her ankle under DC 5271 from February 19, 2010.  However, 
without evidence of ankylosis of the right ankle, a 30 percent 
rating is not warranted.  38 C.F.R. § 4.71a, DC 5270. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran or her representative, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected left ankle, since February 19, 2010, 
more nearly approximates the criteria for a 20 percent rating, 
but no higher.  38 C.F.R. § 4.7.  

Extra-schedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected right 
ankle disability.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes recurrent hospitalization or 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection for bilateral 
hearing loss and tinnitus, by a letter in December 2007, before 
the rating decision that is the subject of this appeal.  This 
letter provided the Veteran with the specific notice required by 
Dingess, including information necessary for establishing an 
initial rating and regarding effective dates.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Veteran also received June 2008 and January 2010 
letters that notified the Veteran what evidence was needed to 
substantiate his claim for an increased rating.  A subsequent 
adjudication was accomplished in July 2010.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim and any timing issues were nonprejudicial to the Veteran, 
particularly as there has been a subsequent adjudication.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records.  Private treatment 
records are associated with the claims folder.  The Veteran was 
given VA examinations in connection with the claim.  Statements 
of the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by the 
Board's November 2009 remand has been satisfactorily completed 
and substantially complied with.  This includes development to 
schedule a VA examination and provide subsequent RO (AMC) 
readjudication of the claim following the development effort.  
These efforts are documented in the claims file.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim were insignificant and non-prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

An initial disability rating in excess of 10 percent for rating 
for right ankle fracture to include recurrent ankle sprains, 
prior to February 19, 2010 is denied. 

An increased disability rating of 20 percent, but no higher, from 
February 19, 2010 for right ankle fracture to include recurrent 
ankle sprains is granted, subject to the law and regulations 
regarding the payment of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


